Citation Nr: 1145249	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of breast cancer, status post left partial mastectomy. 

2. Entitlement to service connection for a left arm disorder as secondary to residuals of left partial mastectomy.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to April 1976.  

The instant appeal arose from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, which denied the claims on appeal.  

The appeal was previously before the Board in May 2008 at which time it was remanded for further development.  

In November 2010, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  The Board received the VHA opinion and a subsequent addendum/clarification opinion in December 2010 and April 2011, respectively.  In May 2011, the Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  No additional evidence was presented.   


FINDINGS OF FACT

1. Residuals of breast cancer, status post left partial mastectomy, is not shown to be related to the Veteran's active duty service, to include as due to the use of oral contraceptive during service.

2. A left arm disorder as secondary to residuals of left partial mastectomy is not shown to be causally or etiologically related any service-connected disability.



CONCLUSIONS OF LAW

1. Residuals of breast cancer, status post left partial mastectomy, is not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2010). 

2. A left arm disorder was not incurred as a result of any service-connected breast cancer residuals, to include a left partial mastectomy. 38 U.S.C.A. §§ 1110, 1131 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103  (West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must inform the claimant of the information and evidence he is expected to provide, as well as the information and evidence VA will seek to obtain on his behalf.  In addition, VA must advise a claimant to provide any additional evidence in his possession that pertains to the claim. See 38 U.S.C.A. § 5103 ; 38 CFR § 3.159(b)(1) . 

The United States Court of Appeals for Veterans Claims (Court) has provided additional guidance with respect to VA's VCAA notification obligations.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of section 5103(a) apply generally to the following five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date. 

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that under the notice provisions of VCAA, a claimant must be provided notice of the evidentiary matters specified in statute and regulation before an initial unfavorable decision by the RO. 

In this case, in January August 2005, November 2005, and April 2006 letters, the RO notified the Veteran of the information and evidence needed to substantiate and complete her claims, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002).  The letter also advised the Veteran to identify any additional information that she felt would support his claims and effectively informed him to submit any relevant evidence in his possession. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 (2004). 

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, Dingess notice was not issued until April 2006.  However, because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran. See Dingess, 19 Vet. App. at 473.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield, 444 F.3d at 1328.

In summary, the evidence does not show that any notification deficiencies have resulted in prejudice.  Therefore, the Board finds that to decide the appeal at this time would not be prejudicial to the Veteran. 

Under VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) . In this case, the Veteran's service treatment records are on file, as well as post-service VA and private medical records.  The record also contains medical records from the Social Security Administration (SSA). In April 2010, the Board obtained a VHA expert medical opinion with respect the breast cancer claim.  The Veteran and her representative have been provided a copy of the VHA opinion and then afforded the opportunity to submit additional argument and evidence, but no further argument or evidence has been submitted.

With respect to the left arm disorder claim, the Board has also considered whether a VA medical examination or opinion should be obtained. See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Normally, under VCAA, VA is required to seek a medical opinion to assist claimants in establishing claims for VA benefits. 38 U.S.C.A. § 5103A(d).  A medical opinion, however, need only be obtained if (1) there is competent evidence of a current disability, and (2) evidence that the disability or symptoms may be associated with service, but (3) the case does not contain sufficient medical evidence for the Secretary to make a decision on the claim. Id.  

Because there is no demonstrated factual basis to relate the Veteran's breast cancer to service, a medical opinion regarding whether the Veteran's left arm disorder is secondary to breast cancer, status post partial mastectomy, would be of no value in this case.  VA is not required to provide assistance if no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) . 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 . 

Contentions

The Veteran contends that her breast cancer was due to birth control pills prescribed to her during military service.  She notes that she has no other risk factors for cancer, such as smoking or a family history.  Also, as a result of her breast cancer and subsequent partial mastectomy, she contends that she suffers from constant pain and swelling in her left arm.  Thus, she seeks service connection for a left arm disorder on a secondary base only.   

Standard of Review 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given the claimant. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  When the positive and negative evidence as to a claim is in approximate balance, thereby creating a reasonable doubt as to the merits of a claim, the claimant prevails. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is inapplicable. Id. at 1365  . 

Law and Regulations 

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303 . 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) . 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 . 

Discussion 

Service treatment records show that the Veteran was prescribed Norinyl 1+50 and Provera after giving birth in October 1975.  An April 1976 treatment record indicates that she had been taking Norinyl for nearly five months and that she was intermittently prescribed Provera (10 milligrams) for a period of five days.  She was separated from active duty later that month.  Her January 1976 discharge examination was negative for any findings relating to breast cancer and clinical evaluation of the lungs and chest (including breasts) was normal.   

Following service, a VA examination report reflects that the Veteran gave a history of regular menses with normal amount of blood loss.  There was no indication that the Veteran was using oral contraceptives at that time.  

A November 1999 private treatment report shows that the Veteran complained of a painful lump in her left breast.  A March 2000 surgical pathology report confirmed the presence of carcinoma in the left breast.  

A June 2000 private treatment report from Dr. Saltzman reflects that the Veteran took the birth control pill for 1 year," presumably during service.  She reportedly stopped taking the pill nearly 25 years prior.  She denied a family history of breast cancer as well.  

A December 2000 private treatment report diagnosed inflammatory adenocarcinoma, left breast, status post wide local excision with axillary dissection and chemotherapy (T40M0, stage IIIB).  A left partial mastectomy was eventually performed.  

In April 2003, the Veteran was diagnosed with focally necrotic infiltrating, high grade ductal cell carcinoma of the right breast.  

An April 2003 private oncology report again indicated that the Veteran had no family history of breast cancer; however, it was noted that she did take hormones, post-menopausally for a short period of time.  Beyond that, the oncologist stated that he saw "no evidence" of any real risk factors.   

Following her mastectomy, VA treatment records reflect consistent complaints of left breast and arm pain.  

In light of the Veteran's documented use of oral contraceptives in-service, the post-service cessation (or very limited use of) of such contraceptives, and her lack of any known risk factors for breast cancer, the Board referred the claim for a medical expert opinion (VHA).  

A VHA opinion was provided in December 2010.  Unfortunately, the VHA examiner's findings were internally inconsistent.  In particular, the he opined that breast cancer was at least a likely as not related to the Veteran's use of oral contraceptives during service.  His opinion was based upon three different studies published in peer reviewed journals.  Those cited materials, however, conflicted with the doctor's conclusion that the breast cancer was at least as likely as not related to the use of contraceptive during service.  For these reasons, the Board requested clarification with respect to the VHA examiner's findings.  

Accordingly, in April 2011, the VHA examiner provided an addendum opinion.  He indicated that he reviewed the Veteran's pertinent medical history and that he was asked to provide an opinion as to whether the development of breast cancer at 46 years of age and about 25 years after her last use of oral contraceptives, was in any way etiologically related.  The examiner then went on to state that he would addend his opinion to clarify his earlier, December 2010, opinion.  In this regard he opined that the Veteran's development of breast cancer at the age of 46 and after 25 years after her last use of oral contraceptives, was "etiologically unlikely related to her active service and use of contraceptive during that period whether she used it for 5 months or a year."  Again, he stated that his opinion was based upon three different studies published in peer review journals (i.e., the Lancet, The New England Journal of Medicine, and Cancer Causes and Control).  He further stated that the data from these studies "clearly indicated that her risk of breast cancer [due] to the use of oral contraceptive for the period and duration mentioned, did not increase her risk of developing breast cancer about 25 yrs after her last use of oral contraceptive."  

Analysis 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of breast cancer, left partial mastectomy, as due to in-service oral contraceptive use.  

As an initial matter, it is noted that while service treatment records show oral contraceptive use, they are silent for any treatment for or complaints or findings of breast cancer or breast abnormalities.  It is not until 2000 that the record shows a diagnosis of carcinoma of the left breast.  As the Veteran was discharged from service in 1976, this condition was not diagnosed until over 20 years after her discharge from active service and well-beyond the presumptive period for cancerous tumors. 38 C.F.R. § 3.309 (2010).

As to the Veteran's primary contention that her breast cancer was the result of oral contraceptive use during service, the April 2011 VHA medical expert univocally opined that it was not.  After review of the entire record, he stated that the Veteran's development of breast cancer at the age of 46, and after 25 years after her last use of oral contraceptive, was etiologically unlikely related to her active service and the use of birth control during that period.  

The VHA expert opinion is afforded considerable weight in the determination that the Veteran's breast cancer was not related to her in-service use of oral contraceptives.  It was based on full knowledge of the exact circumstances of the Veteran's service and her post-service treatment.  The expert provided a rationale for his conclusion, which was additionally supported by medical literature indicating that that the Veteran's risk of breast cancer was not increased as a result of the in-service, short-term contraceptive use nearly 25 years prior.  For all of these reasons, the Board finds this opinion to be highly probative as to the issue of a nexus between the Veteran's breast cancer and her in-service use of oral contraceptives.

The medical evidence presents no other opinions or findings that the breast cancer resulted from the use of oral contraceptives during service, or that it is in any other way the result of her active service.

While the Veteran's contentions as to etiology of her breast cancer have been considered, it is noted that she is competent as a lay person to report on that which she has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no evidence of record that she has specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, the Board finds that the April 2011 VHA examiner's opinion greatly outweighs the personal lay beliefs held by the Veteran, as this physician clearly possesses greater expertise and training to speak to the complicated medical issues at hand.

In sum, the VHA expert considered the service and post service medical evidence of record, the clinical findings, peer reviewed treatises on the related issue, and the Veteran's assertions, and found that breast cancer, first diagnosed many years after service separation, was not related to the Veteran's use of oral contraceptive during service, or any other incident of service. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  As there is no medical evidence that provides the necessary nexus between breast cancer to the Veteran's service, to include oral contraceptive use, the preponderance of the evidence is against the claim for service connection for residuals of breast cancer.  Therefore, the doctrine of reasonable doubt is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for residuals of breast cancer, status post left partial mastectomy, is not warranted. 

Secondary Service Connection 

The Veteran also seeks service connection on a secondary basis for a left arm disorder as a result of her breast cancer, and in particular, due to her left partial mastectomy.  

However, service connection for a left arm disorder as secondary to residuals of breast cancer, status post partial mastectomy, must also be denied. 38 C.F.R. § 3.310.  In order for service connection on a secondary basis to be granted, the underlying disability, in this case residuals of breast cancer, must be service connected.  In this case, because service connection for this disability has been denied, service connection for any disability claimed as secondary to residuals of breast cancer cannot be granted. Id.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) , but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 


ORDER

Entitlement to service connection for residuals of breast cancer, status post left partial mastectomy, is denied.  

Entitlement to service connection for left arm disorder as secondary to residuals of breast cancer, status post partial mastectomy, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


